Citation Nr: 9914878	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-36 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for gum disease with 
bone loss.  

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right calcaneus.  

5.  Entitlement to a compensable evaluation for residuals of 
a second degree burn involving the left forearm.  

6.  Entitlement to a compensable evaluation for essential 
hypertension.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 until 
his retirement from service in June 1993.

This appeal arises from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In October 1996 the Board of Veterans' Appeals (Board) denied 
claims for service connection for hearing loss and a 
compensable evaluation for postoperative residuals of a 
vagotomy and hemigastrectomy.  The other issues on appeal 
were remanded to the RO for additional development.  The case 
has been returned to the Board for appellate consideration.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Stegall v. West, 11  
Vet. App. 268 (1998), held that a remand by the Board confers 
on the veteran as a matter of law, the right to compliance 
with the remand orders.  It imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.

A review of the claims folder reveals that the RO send the 
veteran a letter in October 1996 requesting information as to 
any post-service treatment for the claimed disabilities.  The 
veteran failed to respond to the October 1996 letter from the 
RO.

The RO also contacted the National Personnel Records Center 
(NPRC) and requested any additional service medical records.  
When the RO was informed that his medical records were 
retired to the VA Records Management Center (RMC), the RO 
followed up that information with a request to the RMC.  The 
RMC responded that there were no additional records.  

As per the instructions in the remand the RO arranged for the 
veteran to be afforded VA examinations.  A communication in 
the claims folder from a VA medical facility reveals that the 
veteran failed to report for the scheduled examinations and 
that "all efforts to R/S vet failed."  However, there is no 
evidence in the claims folder which demonstrates that notice 
of the scheduled examination was sent to the veteran at his 
most recent address of record.  

In a statement dated in February 1999 the veteran's 
representative argues that the case should once again be 
remanded to ensure that the veteran is informed of the 
examination and to inform him of the necessity for the 
examination.

The United States Court of Appeals for Veterans Claims 
(Court) Hyson v. Brown, 5 Vet. App. 262, 265 (1993), held 
that the burden is on VA to demonstrate that notice was sent 
to appellant's latest address of record.  In Hyson the Court 
went further and noted that in the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him.  
It is only where a file discloses other possible and 
plausible addresses that an attempt should be made to locate 
him at the alternate known address before finding abandonment 
of a previously adjudicated benefit.  

The Board has noted that the RO contacted the veteran's 
representative and requested a new address.  The 
representative responded that no new address was available 
for the veteran and that the phone number of record belonged 
to someone else.  However, it does not appear that 
correspondence sent to the most recent address of record for 
the veteran has been returned by the postal service as 
undeliverable.  Additionally, it appears that compensation 
checks have been sent to this address since December 1994 and 
have not been returned.  Thus, it appears that the address of 
record may still be valid.  

VA regulations provide that individuals for whom examinations 
have been authorized and scheduled are required to report to 
such examinations.  38 C.F.R. § 3.326(a).  VA regulations 
also address the consequences of a veteran's failure to 
attend scheduled VA medical examinations.  38 C.F.R. § 3.655.  
That regulation at (a) provides that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause" fails to 
report for such examination, action shall be taken.  At (b), 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
available evidence on file.  However, when a claimant fails 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  (Emphasis 
added.)

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that when a veteran appealed the initial rating assigned in 
an original compensation claim, that 'rating claim' continued 
to be an original claim as a matter of law.  The veteran in 
this case appealed the initial ratings assigned.  Therefore, 
VA can not deny this veteran's appellate demand for higher 
evaluations in accordance with 38 C.F.R. § 3.655(b) because 
he failed to report for a scheduled VA examination without 
any good cause or adequate reason.  As noted above, that 
regulation states that when a claimant fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be rated based on the available evidence on 
file.

The Board, in the October 1996 remand, noted that the veteran 
reported that he sustained an injury to his back which 
required hospitalization for approximately 3 weeks during his 
military service and that the available service medical 
records were not complete.  The RO's attempts to obtain more 
complete service medical records were not successful and the 
RO, in May 1998, informed the veteran, in effect, that his 
claim for service connection for residuals of a back injury 
was not well grounded because there was "no record of 
treatment in service for lumbar injury."  In view of the 
fact that the service medical records may be incomplete, and 
the guidance provided by the Court in Savage v. Gober, 10 
Vet. App. 488 (1997), the Board concludes that the veteran 
should be given an opportunity to provide more specific 
information concerning the in-service back injury.  The Court 
in Savage held that as long as the condition is noted at the 
time the veteran was in service such noting need not be 
reflected in any written documentation either contemporaneous 
to service or otherwise.  The Court specifically noted that 
if service records have been lost through no fault of the 
veteran, it would be unfair to require that a writing be 
contained in a service record.  Savage, at 496.  The Court 
has held that 38 U.S.C.A. § 5103(a) imposes an obligation on 
VA, even prior to the submission of a well-grounded claim, to 
advise "the claimant of the evidence necessary to complete 
the application."  See Robinette v. Brown, 8 Vet.App. 69, 77-
79 (1995).  Additionally, the Board notes that the 
application for compensation for the claimed disabilities was 
signed by the veteran in April 1993 and received by VA within 
days of the veteran's retirement from service, thus providing 
a link or nexus between the claimed conditions and the 
veteran's military service.

In order to obtain documentation showing that the notice to 
report for examination was sent to the latest address of 
record and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should request the veteran to 
provide additional details concerning the 
back injury he sustained during service 
in 1989 and any continuing symptoms he 
has experienced since the original back 
injury, as well as the treatment he 
received for the back injury during 
service and since his retirement from 
service.  The RO should also invite the 
veteran to provide information concerning 
post-service treatment for the other 
disabilities for which claims are 
pending.

2.  The RO should once again arrange for 
the veteran to be scheduled for 
examinations by appropriate specialists 
to evaluate him for tinnitus, gum disease 
with bone loss, residuals of fracture of 
the right calcaneus, residuals of a 
second degree burn involving the left 
forearm, and hypertension.  The RO or the 
VA medical facility should document all 
efforts to contact the veteran and inform 
him of the date and time of the scheduled 
examinations.  If the veteran fails to 
report for the examinations, a copy of 
the notice to report for the scheduled 
examinations should be placed in the 
claims folder.  If the veteran reports 
for the examination, the appropriate 
specialist should state whether the 
veteran has tinnitus, and if so, whether 
it is as likely as not that the tinnitus 
is related to claimed noise exposure 
which occurred during active duty.  If 
bone loss is found, it is requested that 
the appropriate examiner render an 
opinion as to the etiology of the bone 
loss.  The claims folder should be made 
available to the examiners in conjunction 
with the examination.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


